DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Examiner notes that the limitations “the three spacer layers comprise: a first layer, a second layer that includes a group of four or more channels associated with a first thickness, and a third layer that includes a first group of four or more channels associated with the first thickness and a second group of four or more channels associated with a second thickness,” claims the thicknesses of spacer layers n, as discussed in paragraph 0035, for example, and best shown in FIGS. 4A-4C. As set forth in the disclosure, and shown in the discussed figures, each spacer layer has a unique thickness. Meaning the first spacer (layer N in FIG. 4A, for example) has a different thickness in the areas in which it is deposited than that of the second and third spacer layers in the areas in which those spacers are deposited, respectively.
	Applying this disclosure to the limitations in question, the “first thickness” as claimed is only supported in the case where the “first thickness” is 0. Because the spacer layers are required to have different thicknesses in the deposited areas, the only common “thickness” between different spacer layers is a thickness of 0 corresponding to channels in which the spacer layer is not deposited. For example, looking to FIG. 4A and claim 37, layer 402 may be the claimed “first layer,” layer 404 may be the claimed “second layer,” and layer 406 may be the claimed “third layer.” The claim requires at least four channels of the second layer and four channels of the third layer to correspond to the same thickness. This is only possible if the thickness is taken as 0. The corresponding disclosure supports this same proposition. 
Examiner notes that the limitations are supported by the disclosure and do not implicate an issue under 35 U.S.C. § 112, but addresses the limitations merely to clarify and supplement the discussion had in the telephone interview held on February 25, 2021 and to note that any 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37-39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasano et al. (U.S. Patent No. 8,227,883 B2) in view of Yokota et al. (U.S. Patent No. 4,822,998 A).
Regarding claim 37, Kasano discloses a method of making an optical sensor device, comprising: 
depositing a first mirror on a substrate (FIG. 3: 306b, see col. 7, line 31);
depositing three spacer layers on the first mirror (FIG. 3: 306a, see col. 7, line 30),
	wherein the three spacer layers comprise:
		a first layer (FIG. 4: 402, see col. 8, line 19);

		a third layer that includes a first group of four or more channels associated with the first thickness (FIG. 4: 405, see col. 9, line 2, 405 has a thickness of 91 nm in all near-infrared channels, which as shown in FIG. 8A is more than four channels) and a second group of four or more channels associated with a second thickness (FIG. 4: 405, see col. 9, lines 1-3, 405 has different thicknesses in other channels; under the BRI the second thickness can be interpreted as 133nm and the group of channels comprises the blue channels which FIG. 8A shows is more than four channels); and
	wherein the second thickness is different from the first thickness (see col. 9, lines 1-3).
Kasano discloses the spacers are aligned with sensor elements within the substrate, but does not explicitly disclose aligning the substrate with sensor elements.
Yokota discloses depositing the spacers on a substrate and aligning the substrate with sensor elements (see col. 5, line 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yokota to the teachings of Kasano so as to ensure the sensor elements correspond to filters of the correct wavelength (see col. 5, lines 47-59).
Regarding claim 38, Kasano discloses the second layer is deposited on the first layer (FIG. 4: 405 deposited on 403).
Regarding claim 39, Kasano discloses the first thickness causes a particular wavelength of light to be directed toward a corresponding optical sensor (see col. 9, line 2).
Regarding claim 41, Kasano discloses the first layer includes sixteen channels that correspond to the sensor elements (FIG. 8A: Kasano includes over sixteen channels).

Allowable Subject Matter
Claims 21-36 are allowed for the reasons set forth in previous correspondence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819